Case 2:12-md-02327 Document 9152 Filed 07/13/20 Page 1 of 3 PageID #: 215379



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                               MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                         MEMORANDUM OPINION AND ORDER

       On June 10, 2020, I entered an order directing plaintiffs on Exhibit A to show cause in their

individual cases on or before July 10, 2020, why their individual cases should not be dismissed as

to defendants, Ethicon, Inc., Ethicon, LLC and/or Johnson & Johnson pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure. The

Order was sent to the plaintiffs on Exhibit A at their last known address and posted on the court’s

website.

       Plaintiffs have failed to respond to the Show Cause Order. Pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure and after

weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), the court

finds that the plaintiffs on Exhibit A have failed to prosecute their cases and the court ORDERS

that the defendants Ethicon, Inc., Ethicon, LLC and/or Johnson & Johnson are dismissed without

prejudice. There are no remaining defendants in these cases on Exhibit A and therefor, the court

further ORDERS that the cases on Exhibit A are DISMISSED and STRICKEN from the court’s

active docket. All pending motions are DENIED as moot.
Case 2:12-md-02327 Document 9152 Filed 07/13/20 Page 2 of 3 PageID #: 215380



       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and each

plaintiff on Exhibit A at her address.

                                                 ENTER: July 13, 2020
Case 2:12-md-02327 Document 9152 Filed 07/13/20 Page 3 of 3 PageID #: 215381



                                 EXHIBIT A



MDL Case No.     Last Name      First Name
2:13-cv-01239    Allen          Barbara D.
2:12-cv-07930    Harvey         Brenda
2:12-cv-06315    Higgins        Helen J.
2:13-cv-19692    Bart           Melissa
2:15-cv-08439    Murrah         Sandra Lynette
2:16-cv-08237    Brown           Katrina
2:17-cv-00846    Copeland       Ramona
2:17-cv-01123    Laughlin       Robyn J.
2:15-cv-16096    Mathis          Alisa
2:17-cv-00913    Radun          Elizabeth
